DETAILED ACTION
	This office action is in response to the communication filed on March 30, 2021 and June 09, 2021. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 8,631,034 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/217,983
US Patent 8,631,034
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;


wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;










wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;









updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

6. The system of claim 1, further comprising a plurality of network interfaces.
  
7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.
1. A database system supporting persistent queries, the system comprising:





a client software application operating on a computer comprising at least a listener comprising client code to be executed when the listener is invoked;

a persistent query service stored and operating on a network-attached computer adapted to receive connections and requests from the client software application; and

a plurality of network-attached data sources;








wherein, on receiving a request to create a persistent query from the client software application, the persistent query service:


creates a query virtual table corresponding to the persistent query; 


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and 

propagates the data change via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table, and

the client software application executes the client code of at least one affected listener.

1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:




creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and





propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;





wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.

2. A method for creating and using persistent queries in a database system, the method comprising the steps of:
















(a) creating, via a software application executing on a computer, a persistent query; wherein the step of creating the persistent query further comprises establishing listeners with client code to receive notifications from the persistent query;

(b) creating a query virtual table corresponding to the persistent query;


(c) parsing the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

(d) creating a plurality of intermediate virtual tables corresponding to the plurality of operators; wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications; 

(e) establishing listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

(f) creating a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

(g) retrieving, by the plurality of data source virtual tables, initial data from the plurality of data sources;

(h) invoking, by the plurality of data source virtual tables, row added methods of a plurality of intermediate virtual tables;

(i) propagating data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table;

(j) on detection of a data change in a data source, invoking by the associated data source virtual table of corresponding methods of listeners of a plurality of virtual intermediate tables;

(k) propagating the data change via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and



(l) executing the client code of each affected listener in the query virtual table.


 
Claims 1 and 6-9 of the instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of US Pat. 8,631,034 in view of US Pat. 8,856,807 (hereinafter referred to as Khapre).
With respect to claims 1 and 6-9 of the instant application, claims 1 and 2 of US Pat. 8,631,034 teaches all the limitations of claims 1 and 6-9 of the instant application except for the limitations “30updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application.
However, the Khapre reference teaches “updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application” (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7 – enhancing processing, managing, and communicating information by referencing data in real-time for performance; Column 8 line 49 – Column 10 line 5 – updates to data stored in aggregation table, automatically storing updates, referencing stored information in real-time for performance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of 8,631,034 and Khapre, to have combined 8,631,034 and Khapre. The motivation to combine 8,631,034 and Khapre would be to enhance performance by processing, managing, and communicating data in real-time (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7). 

Claim 1 and 6-9 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 8,788,254 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/217,983
US Patent 8,788,254
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;
















a plurality of programming instructions stored in the memory and operating on the processor;



wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and


propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;





























wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

6. The system of claim 1, further comprising a plurality of network interfaces.

7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.

1. A system with a dynamic temporal dimension for monitoring and control of contact centers, the system comprising:

a network-attached server computer comprising a scalable simulation service configured with a virtual environment that replicates and is maintained in synchrony with a production contact center environment;

a network-attached server computer comprising an analysis manager software module;

a network-attached server computer comprising a persistent query service coupled to a network-attached data store; and

a network-attached server computer comprising a visualizer software module;







wherein the persistent query service receives data from a plurality of contact center systems and updates a plurality of virtual tables based at least on the received data;


wherein, on receiving a request to create a persistent query from the analysis manager, the persistent query service:


creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and

propagates the data change via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table, and

a client software application executes client code of at least one affected listener;

wherein the analysis manager, based at least on changes in one or more persistent queries, sends a first plurality of real-time updates to the visualizer and the visualizer thereupon updates a first visualization provided to a user of a state of a production contact center by displaying the first plurality of real-time updates as a set of past states of the production contact center environment; and

further wherein the scalable simulation service, based at least on changes in one or more persistent queries, performs a time-warped simulation to compute at least a future state of the virtual environments and sends a second plurality of real-time updates to the visualizer and the visualizer thereupon updates the first visualization provided to the user by displaying the second plurality of real-time updates as a projected future state of the production contact center environment.

1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;



wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;





wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and


propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;











































wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

6. The system of claim 1, further comprising a plurality of network interfaces.

7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.
2. A method for monitoring and control of contact centers with a dynamic temporal dimension, the method comprising the steps of:










(a) receiving, at a persistent query service stored and operating on a plurality of network-attached computers and coupled to a network-attached data store, data from a plurality of contact center systems;

(b) updating a plurality of virtual tables based at least on a plurality of received data elements;


wherein, on receiving a request to create a persistent query from an analysis manager, the persistent query service:


creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and 

propagates the data change via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table, and

a client software application executes client code of at least one affected listener;

(c) sending, using an analysis manager stored and operating on a network-attached computer, based at least on changes in one or more persistent queries, a first plurality of real-time updates to a visualizer stored and operating on a network-connected computer;

(d) updating, by the visualizer, a first visualization provided to a user of a state of a production contact center by displaying the first plurality of real-time updates as a set of past states of the production contact center environment;

(e) performing, using a scalable simulation service stored and operating on a plurality of network-attached computers and configured with a virtual environment that replicates and is maintained in synchrony with a production contact center environment, a time-warped simulation to compute at least a future state of one of the virtual environments based at least on changes in one or more persistent queries;

(f) sending the second plurality of real-time updates to the visualizer; and

(g) updating, by the visualizer, the first visualization provided to the user by displaying the second plurality of real-time updates as a projected future state of the production contact center environment.



Claims 1 and 6-9 of the instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of US Pat. 8,788,254 in view of US Pat. 8,856,807 (hereinafter referred to as Khapre).
With respect to claims 1 and 6-9 of the instant application, claims 1 and 2 of US Pat. 8,788,254 teaches all the limitations of claims 1 and 6-9 of the instant application except for the limitations “30updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application.
However, the Khapre reference teaches “updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application” (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7 – enhancing processing, managing, and communicating information by referencing data in real-time for performance; Column 8 line 49 – Column 10 line 5 – updates to data stored in aggregation table, automatically storing updates, referencing stored information in real-time for performance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of 8,788,254 and Khapre, to have combined 8,788,254 and Khapre. The motivation to combine 8,788,254 and Khapre would be to enhance performance by processing, managing, and communicating data in real-time (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-5 and 8-12 of U.S. Patent No. 9,384,237 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/217,983
US Patent 9,384,237
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;



wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;



wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and


propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

6. The system of claim 1, further comprising a plurality of network interfaces.

7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.

1. A database system supporting persistent queries, the system comprising:











a persistent query service stored and operating on a network-attached computer adapted to receive connections and requests from client software applications; and

a plurality of network-attached data sources;

wherein, on receiving a request to create a persistent query from a client software application, the persistent query service:


creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;


creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and

propagates the data change to the persistent query virtual table.

(similarly claim 8)
2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.  

2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.

(similarly claim 9)
3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.  

3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.

(similarly claim 10)
4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.  

4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.

(similarly claim 11)
5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.  

5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.
(similarly claim 12)


Claims 1-9 of the instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1-5 and 8-12 of US Pat. 9,384,237 in view of US Pat. 8,856,807 (hereinafter referred to as Khapre).
With respect to claims 1-9 of the instant application, claims 1-5 and 8-12 of US Pat. 9,384,237 teaches all the limitations of claims 1-9 of the instant application except for the limitations “30updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application.
However, the Khapre reference teaches “updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application” (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7 – enhancing processing, managing, and communicating information by referencing data in real-time for performance; Column 8 line 49 – Column 10 line 5 – updates to data stored in aggregation table, automatically storing updates, referencing stored information in real-time for performance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of 9,384,237 and Khapre, to have combined 9,384,237 and Khapre. The motivation to combine 9,384,237  and Khapre would be to enhance performance by processing, managing, and communicating data in real-time (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7). 

Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 9,996,584 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/217,983
US Patent 9,996,584
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;


wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;



wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;







wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

6. The system of claim 1, further comprising a plurality of network interfaces.

7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.

1. A database system supporting persistent queries, the system comprising:









a persistent query service stored and operating on a network-attached computer adapted to receive connections and requests from client software applications; and

a plurality of network-attached data sources;

wherein, on receiving a request to create a persistent query from a client software application, the persistent query service:


creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and

propagates the data change via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table, and




the client software application executes the client code of at least one affected listener.
(similarly claim 2)



Claims 1 and 6-9 of the instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of US Pat. 9,996,584 in view of US Pat. 8,856,807 (hereinafter referred to as Khapre).
With respect to claims 1 and 6-9 of the instant application, claims 1 and 2 of US Pat. 9,996,584 teaches all the limitations of claims 1 and 6-9 of the instant application except for the limitations “30updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application.
However, the Khapre reference teaches “updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application” (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7 – enhancing processing, managing, and communicating information by referencing data in real-time for performance; Column 8 line 49 – Column 10 line 5 – updates to data stored in aggregation table, automatically storing updates, referencing stored information in real-time for performance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of 9,996,584 and Khapre, to have combined 9,996,584 and Khapre. The motivation to combine 9,996,584 and Khapre would be to enhance performance by processing, managing, and communicating data in real-time (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7). 

Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 10,740,327 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:


US Application 17/217,983
US Patent 10,740,327
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;






establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;




causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;


propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;



wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.
1. A database system supporting persistent queries, the system comprising:









a persistent query service stored and operating on a computer adapted to receive connections and requests from client software applications;



wherein, on receiving a request to create a persistent query from a client software application, the persistent query service:


creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein creating each intermediate virtual table further comprises establishing listeners associated with the respective intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from the plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

wherein each respective data source is drawn from a plurality of data sources;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a first data source, the data source virtual table associated with the first data source invokes a plurality of corresponding methods of listeners of the plurality of intermediate virtual tables and

propagates the data change via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table, and the client software application executes the client code of at least one affected listener.
 (similarly claim 2)



Claims 1, 8, and 9 of the instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of US Pat. 10,740,327 in view of US Pat. 8,856,807 (hereinafter referred to as Khapre).
With respect to claims 1, 8, and 9 of the instant application, claims 1 and 2 of US Pat. 10,740,327 teaches all the limitations of claims 1, 8, and 9 of the instant application except “30updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application.
However, the Khapre reference teaches “updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application” (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7 – enhancing processing, managing, and communicating information by referencing data in real-time for performance; Column 8 line 49 – Column 10 line 5 – updates to data stored in aggregation table, automatically storing updates, referencing stored information in real-time for performance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of 10,740,327 and Khapre, to have combined 10,740,327 and Khapre. The motivation to combine 10,740,327 and Khapre would be to enhance performance by processing, managing, and communicating data in real-time (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-5 and 8-12 of U.S. Patent No. 9,785,668 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/217,983
US Patent 9,785,668
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;



wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;


wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

6. The system of claim 1, further comprising a plurality of network interfaces.

7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.

1. A database system supporting persistent queries, the system comprising:









a persistent query service stored and operating on a network-attached computer adapted to receive connections and requests from client software applications; and

a plurality of network-attached data sources;

wherein, on receiving a request to create a persistent query from a client software application, the persistent query service:


creates a query virtual table corresponding to the persistent query;

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications;

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and

propagates the data change to the persistent query virtual table.

(similarly claim 8)
2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.  

2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.

(similarly claim 9)
3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.  

3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.

(similarly claim 10)
4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.  

4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.

(similarly claim 11)
5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.  

5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.
(similarly claim 12)


Claims 1-9 of the instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1-5 and 8-12 of US Pat. 9,785,668 in view of US Pat. 8,856,807 (hereinafter referred to as Khapre).
With respect to claims 1-9 of the instant application, claims 1-5 and 8-12 of US Pat. 9,785,668 teaches all the limitations of claims 1-9 of the instant application except “30updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application.
However, the Khapre reference teaches “updates a plurality of aggregations of data in tables when the data change is made against a table, 34wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance” in claim 1 of the instant application” (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7 – enhancing processing, managing, and communicating information by referencing data in real-time for performance; Column 8 line 49 – Column 10 line 5 – updates to data stored in aggregation table, automatically storing updates, referencing stored information in real-time for performance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of 9,785,668 and Khapre, to have combined 9,785,668 and Khapre. The motivation to combine 9,785,668 and Khapre would be to enhance performance by processing, managing, and communicating data in real-time (Khapre: Column 1, lines 28-48 and Column 6 line 41 – Column 7 line 7). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 10,430,406 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 17/217,983
US Patent 10,430,406
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;
updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.
1. A database system supporting persistent queries, the system comprising: a processor; a memory;





a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service: 

creates a query virtual table corresponding to the persistent query; 

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications; 

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables and 

propagates the data change to the persistent query virtual table for keeping data synced between one table and another, and for


readily updating aggregations of data in tables when a data modification event is made against a table and as data changes occur in a real-time database, without compromising performance.
(similarly claim 8)
2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.  

2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.

(similarly claim 9)
3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.  

3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.

(similarly claim 10)
4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.  

4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.

(similarly claim 11)
5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.  

5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.
 (similarly claim 12)
6. The system of claim 1, further comprising a plurality of network interfaces.
6. The system of claim 1, further comprising a plurality of network interfaces.

157. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.
7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.


Claims 1-9 of instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1-12 of US Pat. 10,430,406 because claims 1-12 of 10,430,406 teaches all the limitations of claims 1-9 of the instant application.
Since the limitations of claims 1-9 of the instant application are broader than and/or similar to the limitations in claims 1-12 of 10,430,406 (as shown in the table mapping above), the claims are not patentably distinct (see In re Goodman).

Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent No. 10,963,455 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the
patent and is covered by the patent since the patent and the application are claiming
common subject matter, as follows:

US Application 17/217,983
US Patent 10,963,455
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;

updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.


1. A database system supporting persistent queries, the system comprising: a processor; a memory;





a plurality of programming instructions stored in the memory and operating on the processor;

wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service: 

creates a query virtual table corresponding to the persistent query; 

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications; 

establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables; 

propagates the data change to the persistent query virtual table;

updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.



2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.
2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.
3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.  

3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.


4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.  

4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.


5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.  

5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.

6. The system of claim 1, further comprising a plurality of network interfaces.
6. The system of claim 1, further comprising a plurality of network interfaces.

157. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.

7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.



Claims 1-9 of instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1-7 of US Pat. 10,963,455 because claims 1-7 of 10,963,455 teaches all the limitations of claims 1-9 of the instant application.
Since the limitations of claims 1-9 of the instant application are broader than and/or similar to the limitations in claims 1-7 of 10,963,455 (as shown in the table mapping above), the claims are not patentably distinct (see In re Goodman).

Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent No. 10,963,455 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the
patent and is covered by the patent since the patent and the application are claiming
common subject matter, as follows:

US Application 17/217,983
US Application 16/997,392
1. A database system supporting persistent queries, the system comprising:

a processor;

a memory;

a plurality of programming instructions stored in the memory and operating on the processor;


wherein, upon operating the programming instructions, the processor is configured to operate a persistent query service configured to receive connections and requests from client software applications;

wherein, on receiving a request from a client software application to create a persistent query from a client software application, the persistent query service:

creates a query virtual table corresponding to the persistent query;


parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators that yield results required by the persistent query;

creates a plurality of intermediate virtual tables corresponding to the plurality of operators;





establishes listeners for the query virtual table to receive data change notifications from a plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables to the persistent query virtual table; and


wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table;

updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.

8. They system of claim 1, wherein the step of creating an intermediate virtual table further comprises establishing listeners associated with the intermediate virtual table to receive data change notifications.

9. The system of claim 8, wherein the persistent query service propagates data via the plurality of intermediate virtual tables' associated listeners to the persistent query virtual table.
1. A persistent query service stored and operating on a computer comprising at least a processor and a memory, the service comprising:




a plurality of programming instructions stored in the memory and operating on the processor;

wherein, when operating the programming instructions, the processor provides a persistent query service that:




receives a request from a client software application to create a persistent query from a client software application;


creates a query virtual table corresponding to the requested persistent query;

parses the persistent query to create a tree structure representing a logical arrangement of a plurality of operators required by the persistent query;


creates a plurality of intermediate virtual tables corresponding to the plurality of operators, establishes listeners associated with the plurality of intermediate virtual tables to receive data change notifications; 


establishes a listener for the query virtual table to receive data change notifications pertaining to the plurality of intermediate virtual tables;

creates a plurality of data source virtual tables, each corresponding to a specific data source required to fulfill the persistent query;

causes the plurality of data source virtual tables to retrieve initial data from the plurality of data sources; and

propagates data via the plurality of intermediate virtual tables and their associated listeners to the persistent query virtual table; and

wherein, on detection of a data change in a data source, the associated data source virtual table: invokes a plurality of corresponding methods of listeners of a plurality of virtual intermediate tables;

propagates the data change to the persistent query virtual table; and

updates a plurality of aggregations of data in tables when the data change is made against a table;

wherein the invocation, propagation, and updating steps are performed immediately as data changes occur in a real-time database, without compromising performance.




2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.  

2. The system of claim 1, wherein at least one intermediate virtual table is a projection table.


3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.  

3. The system of claim 1, wherein at least one intermediate virtual table is a group-by table.


4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.  

4. The system of claim 1, wherein at least one intermediate virtual table is an inner join table.


5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.  

5. The system of claim 1, wherein at least one intermediate virtual table is a filter table.

6. The system of claim 1, further comprising a plurality of network interfaces.
6. The system of claim 1, further comprising a plurality of network interfaces.

157. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.
7. The system of claim 6, wherein the persistent query service is configured to receive queries from network-connected devices via a network interface.


Claims 1-9 of instant application 17/217,983 are rejected on the ground of nonstatutory double patenting over claims 1-7 of application 16/997,392 because claims 1-7 of application 16/997,392 teaches all the limitations of claims 1-9 of the instant application.
Since the limitations of claims 1-9 of the instant application are broader than and/or similar to the limitations in claims 1-7 of application 16/997,392 (as shown in the table mapping above), the claims are not patentably distinct (see In re Goodman).
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
December 16, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164